Citation Nr: 0029664	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
psychoneurosis and hysteria, claimed as a nervous disability.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include service connection on a secondary 
basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to December 
1945.  This appeal arises from a rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for psychoneurosis and hysteria, claimed as a 
nervous condition, and for arteriosclerotic heart disease, 
claimed as a heart condition.

The Board notes that the RO has framed the issue of service 
connection for a heart condition as one involving new and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for a heart condition.  
Upon review of the record, the Board finds that there is no 
final decision regarding this issue.  A September 1996 rating 
decision denied, inter alia, service connection for 
arteriosclerotic heart disease as secondary to service-
connected bursitis, right knee, rather than as directly 
related to service.  The veteran submitted a notice of 
disagreement to this decision in September 1996.  However, 
while the RO issued a statement of the case in October 1996, 
it did not identify this issue as on appeal.  Thus, the issue 
of service connection for arteriosclerotic heart disease, as 
secondary to the service-connected bursitis, right knee, is 
the subject of a remand immediately following this decision, 
as is the entire question of service connection for 
arteriosclerotic heart disease.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The RO denied reopening the veteran's previously denied 
claim for service connection of psychoneurosis and hysteria, 
claimed as a nervous condition, in a January 1991 rating 
decision, of which notice was given by letter dated February 
20, 1991.  The appellant did not appeal this decision.


2.  The evidence associated with the claims file subsequent 
to the January 1991 rating decision does not bear directly 
and substantially on the specific matter under consideration, 
is cumulative of evidence previously of record, and by itself 
and in connection with the evidence previously assembled is 
not so significant that it must be considered to decide 
fairly the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's January 1991 decision that denied reopening the 
previously denied claim for service connection for 
psychoneurosis and hysteria, claimed as a nervous condition, 
is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  Evidence received subsequent to the RO's January 1991 
decision is not new and material; thus, the requirements to 
reopen the claim for service connection for psychoneurosis 
and hysteria, claimed as a nervous condition, have not been 
met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, a January 1991 rating decision denied the 
reopening of a previously denied claim for service connection 
for psychoneurosis and hysteria, claimed as a nervous 
condition.  The RO's reasoning was that, although the veteran 
had submitted additional evidence showing that he was 
diagnosed with anxiety, he had not submitted medical evidence 
demonstrating that the then-diagnosed anxiety was causally 
related to his active service or that it had been manifest to 
a compensable degree within the one-year presumptive period 
following his discharge.  Thus, as a whole, the medical 
evidence did not establish that the veteran had a nervous 

condition that was causally related to his active service, 
and therefore did not provide a basis to change the original 
denial.  The veteran was notified of the January 1991 
decision by a letter dated February 20, 1991.  No appeal was 
perfected within one year; the January 1991 decision 
accordingly became final.  38 U.S.C.A. § 7105 (West 1991).

As the January 1991 decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7104(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  


In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, the claim is to be reopened and evaluated on 
its merits; in such circumstances, all evidence, both old and 
new, will be considered by VA after it ensures that its duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

Pertinent evidence associated with the claims file since the 
RO's January 1991 decision includes:  (1) the veteran's 
statements; (2) VA outpatient and hospital treatment records; 
and (3) private medical treatment records.

The veteran's statements subsequent to the January 1991 
rating decision are new only in the sense that they were not 
of record at the time of the January 1991 decision.  However, 
they are cumulative in that they comprise re-statements of 
argument he has made previously, including in his March 1990 
claim to reopen the previously denied claim for service 
connection for a nervous disorder.  These statements-that he 
was treated for a nervous condition in service and that he 
has 

exhibited this condition continuously since his discharge-
are thus not new.  Where the evidence is not new, it is not 
necessary to determine whether it is "material."  Bielby v. 
Brown, 7 Vet. App. 260, 264 (1994); see also Manio, 1 Vet. 
App. at 145.

The VA and private medical evidence submitted subsequent to 
the January 1991 RO decision is new:  it was not of record at 
the time of the January 1991 decision.  However, it does not 
bear directly and substantially upon the specific matter 
under consideration because it does not include competent 
evidence that tends to establish that the veteran is 
diagnosed with or being treated for any nervous disorder that 
is causally related to his active service.  Rather, these 
records document treatment for other conditions including, 
inter alia, hearing disabilities and vertigo, hypertension, 
arteriosclerotic heart disease and mitral valve prolapse, 
congestive obstructive pulmonary disease, and injuries 
sustained in a motor vehicle accident.  Absent a diagnosis or 
documentation of treatment for any nervous condition, this 
evidence is not material.  Hence, by itself and in connection 
with evidence previously assembled, is cannot be so 
significant that it must be considered to decide fairly the 
merits of the claim.

The veteran has presented no evidence since the January 1991 
RO decision, beyond his own assertions, that he has been 
diagnosed with a nervous condition that is the result of his 
active service or that he was diagnosed with a nervous 
condition exhibited to a compensable degree within a year 
following his discharge from active service.  The veteran has 
not shown that he has the medical training or expertise that 
would render his allegations competent; his statements alone 
cannot be relied upon to defeat the bases of the RO's January 
1991 denial.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim to reopen the claim of entitlement to 
service connection for psychoneurosis and hysteria, claimed 
as a nervous condition.  The RO's January 1991 decision 
remains final and is not 

reopened.  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran and his 
representative of the elements necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  Graves v. Brown, 9 Vet. 
App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for psychoneurosis and hysteria, claimed as a 
nervous disorder, is denied.


REMAND

The veteran also asserts he has a heart condition that is the 
result of his active service.  His report of medical 
examination at entrance to active service, dated in May 1941, 
shows a normal cardiovascular system and normal chest X-ray.  
His pulse was 70 sitting, 94 after exercise, and 74 at two 
minutes after exercise.  Service medical records reveal the 
veteran was hospitalized in June 1941.  These hospital 
records reveal findings of diffused posterior myocardial 
infarction with an outline of cardiac dullness increased to 
the left and downward, and first sound faint and partly 
replaced by blowing murmur.  Blood pressure was reported at 
110 over 60.  The examiner recorded a working diagnosis of 
rule-out organic heart disease.  Further tests were conducted 
and the examiner noted that the findings were essentially 
negative on repeated physicals.  The records show that no 
definite organic pathology could be found.  The veteran was 
again hospitalized in July 1941, and these records show 
findings of a heart normal in size and shape, with regular 
rate and rhythm but with a loud systolic mitral murmur 
transmitted to the axilla.  Blood pressure was reported at 
118 over 78.  Finally, service medical records show treatment 
for hypertension in June 1942.  There are no further entries 
concerning 

the veteran's cardiovascular system.  His report of medical 
examination at discharge from active service, dated in 
December 1945, reveals a normal cardiovascular system and 
chest X-ray without significant abnormalities.  His pulse was 
at 78 sitting, 108 immediately after exercise, and 76 two 
minutes after exercise.  The veteran's blood pressure 
measured 90 over 70.

The post-service medical evidence indicates the presence of a 
heart condition in 1981, when a private medical evaluation 
shows a diagnosis of mitral heart murmur.  Subsequent VA 
records show findings of cardiomegaly in 1989, with normal 
blood pressure, and diagnosis of and treatment for 
arteriosclerotic heart disease in July 1992.

The Board is of the opinion that additional development of 
the medical evidence must be accomplished.  In particular, 
the Board believes that the report of a VA examination, 
whereby the etiology of the veteran's current cardiac 
disorder is reviewed, would be helpful in determining whether 
that current cardiac disorder is related to his inservice 
cardiac problems.

In addition, the Board notes that the veteran has claimed 
that service connection for arteriosclerotic heart disease 
should be granted as secondary to his service-connected 
bursitis, right knee.  The Board has reviewed the record and 
finds that additional development is required prior to the 
completion of appellate action on that question.

The RO issued a September 1996 rating decision which denied, 
inter alia, service connection for arteriosclerotic heart 
disease as secondary to the service-connected bursitis, right 
knee.  The veteran submitted a notice of disagreement to this 
decision in September 1996.  However, while the RO issued a 
statement of the case in October 1996, it did not identify 
this issue as on appeal.  

The Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the 

RO for the issuance of a statement of the case.  
Consequently, the development requested herein with regard to 
the veteran's claim for service connection for 
arteriosclerotic heart disease will include, if warranted, 
the issuance of a supplemental statement of the case that 
pertains to the issue of service connection for 
arteriosclerotic heart disease as secondary to the service-
connected bursitis, right knee.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should accord the veteran a VA 
examination, by the appropriate 
specialist, in order to determine the 
etiology of his current cardiac disorder.  
In particular, the examiner should be 
requested to indicate whether any cardiac 
disorder currently manifested is as 
likely as not related to the veteran's 
active service, to include the cardiac 
problems for which he was accorded 
treatment while in service.  All tests 
indicated are to be conducted at this 
time, and all findings, and the reasons 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the 
examining physician, prior to his or her 
examination of the veteran, for his or 
her review and referral.  The examining 
physician should indicate on the 
examination report that review of the 
veteran's claims folder was accomplished 
prior to examination of the veteran.

2.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether service connection 
for arteriosclerotic heart disease can 

now be granted, to include whether 
service connection can be granted on a 
secondary service connection basis under 
38 C.F.R. § 3.310(a) (1999).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
This supplemental statement of the case 
should include a discussion of the 
question of service connection for 
arteriosclerotic heart disease on a 
secondary basis, to include secondary to 
service-connected right knee bursitis.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that if 
a supplemental statement of the case concerning the question 
of entitlement to service connection for arteriosclerotic 
heart disease as secondary to the service-connected right 
knee bursitis is issued, he must perfect a timely substantive 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of any additional claim or claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 11 -


- 1 -


